

117 HR 5404 IH: Taliban Rare Earth Minerals Sanctions Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5404IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Steube (for himself, Mr. Perry, Mr. Calvert, Mr. Crawford, Mr. Burchett, Mr. Cole, Mr. Newhouse, Mr. C. Scott Franklin of Florida, Mr. LaMalfa, Mr. Banks, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions on persons engaging in transactions in Afghanistan rare earth minerals.1.Short titleThis Act may be cited as the Taliban Rare Earth Minerals Sanctions Act.2.Imposition of sanctions on persons engaging in transactions in Afghanistan rare earth minerals(a)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (d) with respect to a foreign person the President determines knowingly, on or after such date of enactment, engages in a significant transaction with a person that is part of, or operates for or on behalf of, the rare earth mineral sector of Afghanistan.(b)Exception relating to importation of goods(1)In generalNotwithstanding subsection (a), the authorities and requirements to impose sanctions under subsection (a) shall not include the authority or a requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(d)Sanctions describedThe sanctions to be imposed on a foreign person described in subsection (a) are the following:(1)Blocking of propertyThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Exclusion from United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien.